Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 01/28/2021.
The application has been amended as follows: 

Claim 18 has been amended to recite:
18. (Currently Amended) The Malus domestica plant of claim 16 wherein the non-natural modification results in [[is]] gene silencing.

Claim 23 has been amended as follows:
23. (Currently Amended) A method for obtaining a Malus domestica plant that is resistant to Podosphaera leucotricha, the method comprising modifying the Malus domestica plant by: reducing transcription of a nucleic acid sequence of SEQ ID NO: 2 as compared to a Malus domestica plant that is not resistant to Podosphaera leucotricha, wherein the reduction results from a non-natural modification [[is]] in the nucleic acid sequence of SEQ ID NO. 2.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are deemed to be free of the prior art. The claims are reasonably interpreted to require a plant comprising a gene encoding a cDNA of the sequence of SEQ ID NO:2 at 100% identity, which was not disclosed or taught by the prior art. The closest prior art is Pessina, et al. (BMC genomics 15.1 (2014): 618) (published July 22, 2014). However, Pessina, et al does not teach or disclose a plant comprising a sequence with 100% identity to SEQ ID NO:2 and the teachings of the prior art do not otherwise render such a plant obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/           Examiner, Art Unit 1662